Citation Nr: 0521991	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety, prior to January 19, 2000.

2.  Entitlement to an increased rating for anxiety, currently 
evaluated as 50 percent disabling, from January 19, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Regional 
Office (RO) that increased the evaluation in effect for the 
veteran's service-connected anxiety from 10 percent disabling 
to 30 percent, effective October 12, 1999.  The veteran 
continued to disagree with the assigned rating.  When this 
case was previously before the Board in August 2003, it was 
remanded to ensure due process.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination conducted in January 2005, 
the RO, in a rating action later that month, assigned a 50 
percent evaluation for anxiety, effective January 19, 2000.  

By letter dated in July 2005, the Board advised the veteran 
that the Veterans Law Judge who had conducted the hearing at 
which he testified in March 2003 was no longer an employee of 
the Board.  The veteran was given 30 days to respond and 
indicate whether he wanted another hearing.  No response was 
received within the requisite time period, and the Board will 
proceed with adjudication of the veteran's claim.  


FINDINGS OF FACT

1.  Prior to January 19, 2000, the veteran's psychiatric 
disability was manifested by anxiety, depression, with no 
evidence of impaired judgment or weekly panic attacks.

2.  The veteran's psychiatric disability is currently 
manifested by irritability and suspicousness, without 
evidence of impaired impulse control or neglect of personal 
hygiene.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for anxiety prior to 
January 19, 2000 is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

2.  A rating in excess of 50 percent for anxiety, effective 
January 19, 2000, is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.


Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, notice was 
provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

VA outpatient treatment records dated in 1999 are of record.  
The veteran was seen in May 1999 and reported that he had 
solved the problem with his daughter.  On mental status 
evaluation, the veteran's mood was good.  He had no suicidal 
or homicidal ideation.  The diagnosis was dysthymic disorder, 
stable on medications.  The Global Assessment of Functioning 
score was 60.  On October 12, 1999, the veteran related that 
he felt very worried about feelings of fatigue that he had 
been experiencing for two months.  He described increasing 
physical problems.  A mini mental state examination was 
25/30.  The veteran related that he was sleeping six to seven 
hours a night.  His mood appeared to be stable, but he stated 
he was depressed "some," but more worried about his health 
than depressed.  His concentration was not impaired and his 
interest in activities was normal.  He noted that he had 
thoughts of taking his own life, but that it was against his 
religion and he did not want to do it.  No specific plan was 
expressed.  He denied increased irritability.  The veteran 
did not show signs of hypomanic or manic behavior.  
Significant signs of anxiety were noted.  He stated that his 
mind went blank at times when he ran into someone on the 
street.  He denied occasional panic attacks.  He had no fear 
of losing control.  The pertinent diagnosis was dysthymia.  
The Global Assessment of Functioning score was 55.  Similar 
findings were reported in November 1999, although the veteran 
did report occasional panic attacks.  The Global Assessment 
of Functioning score was 55.  

The veteran's claim for an increased rating for his service-
connected psychiatric disability was received on January 19, 
2000.

By rating action dated in January 2000, the RO increased the 
evaluation assigned for anxiety to 30 percent, effective 
October 12, 1999.

The veteran was afforded a VA psychiatric examination in 
March 2000.  The examiner noted that he reviewed the claims 
folder and computer notes of the veteran's VA treatment.  The 
veteran reported that he did not want to associate with 
others and did so only when forced to do so.  He described 
his usual day, and noted that he went to a restaurant for 
breakfast and the length of his stay depended on whether 
there was anybody to visit with.  He added that he would go 
to a grocery store and visit with people.  He claimed that 
his mood varied.  He indicated that many of the things that 
he had trouble coping with consisted of financial issues.  He 
reported having bothersome memories at night concerning his 
former wife.  He admitted to thinking about suicide everyday, 
but that his mother had taught him that this was a cowardly 
way out.  

On mental status evaluation, the veteran's orientation was 
adequate, although there was some hesitation when asked to 
state the year and the place of the examination.  He was 
unable to remember any of three words after five minutes, 
suggesting some difficulty with retrieving information or 
memory.  His responses to proverbs were very concrete, 
showing difficulty with abstraction.  His response to social 
desirability questions involved highly self-centered 
responses, including hostility.  The veteran's judgment was 
adequate and his insight concerning his mental disorders 
consisted of feeling that his "nerves are not very good."  
It was indicated that his anxiety seemed to have a direct 
impact on his gastrointestinal tract.  He showed much concern 
over the cost of living and other financial matters.  His 
affect was angry at times and his mood was mostly normal with 
periods of anger.  His dress and grooming appeared adequate.  
The veteran showed some pressure of speech.  He had no 
delusions or hallucinations, although there was considerable 
preoccupation with money matters.  The pertinent diagnosis 
was anxiety disorder.  The Global Assessment of Functioning 
score was 58.  The examiner commented that the veteran's 
claims that he did not want to associate with others and that 
he had trouble sleeping were not supported by the evidence in 
the clinical records or on the examination.  He added that 
the veteran had some mild memory problems and that his 
difficulties did not seem to impair him to a serious degree.  

VA medical records dated from 2000 to 2004 have been 
associated with the claims folder.  The veteran was 
hospitalized by the VA in April 2000, primarily for unrelated 
complaints.  He indicated that he felt that his mood was 
improved on increased dosage of medication.  The veteran 
stated that he was somewhat depressed.  He was seen in the 
mental health clinic the following month and reported 
increased stressors.  He stated that he was sleeping "so-
so."  His mood appeared stable.  He related that his 
concentration was not "good enough" and his interest in 
activities was normal.  He denied any thought of harm to 
others or to himself.  No significant signs of anxiety were 
noted.  His mind still went blank at times.  He reported 
occasional panic attacks.  Paranoia was noted, provisionally, 
and it was indicated that the veteran thought that his son 
had taken advantage of him on the sale of his home.  The 
pertinent diagnoses were dysthymia, and rule out delusional 
disorder.  The Global Assessment of Functioning score was 50.  

Additional VA outpatient treatment records reflect that the 
veteran was seen periodically from 2001 to 2004 and that 
Global Assessment of Functioning score scores ranged from 50 
to 60.  It was noted in August 2002 that the veteran had 
concerns that he could die and nobody would find him for a 
while.  He admitted to thoughts of wishing it were over with, 
but he denied any specific plan or intent.  On mental status 
evaluation, the veteran's appetite was good and he slept 
"OK," up to seven to eight hours per night.  His mood 
appeared stable and he was not depressed.  His concentration 
was good and his interest in activities normal.  He denied 
any thought of harm to himself or others.  He showed no signs 
of hypomanic or manic behavior.  No significant signs of 
anxiety were noted.  Paranoia was not noted.  He denied audio 
and visual hallucinations.  The diagnosis was dysthymia, and 
the Global Assessment of Functioning score was 60.  In 
November 2004, the veteran rated his depression as 3/10.  He 
indicated that his appetite was good and his energy improved.  
He reported that he kept busy with hobbies and doing 
household chores.  He denied suicidal or homicidal thoughts, 
ideations or plans.  His appearance and speech were within 
normal limits.  Thought process and thought content were 
within normal limits.  His insight and judgment were within 
normal limits.  His mood was depressed.  The assessment was 
dysthymia.  The Global Assessment of Functioning score was 
55.  The examiner commented that the veteran had a good 
response to medication, but some depression remained.  

A VA psychiatric examination was conducted in January 2005.  
The examiner noted that he reviewed the claims folder.  He 
stated that the veteran appeared to be somewhat tense and 
anxious and this tended to be expressed as suspiciousness.  
The veteran presented himself as mildly uncomfortable, and it 
appeared that some of his anxiety was outwardly expressed as 
a lack of trust, anger and resentment towards the VA.  He 
described having bizarre dreams, and noted that he worried 
about his health and finances.  He appeared to have a great 
deal of regret about a situation involving one of his sons.  
He complained of problems with his memory and concentration.  
The examiner stated that the veteran did not show much in the 
way of avoidance or social isolation.  He appeared to be 
over-focused on aches and pains and his medical concerns.  He 
seemed somewhat restless, anxious and fidgety.  He showed 
some estrangement from others and suspiciousness 

On mental status evaluation, the veteran presented as 
irritable, angry and blaming.  His speech was logical and 
related, with no indication of hallucinations or formal 
thought disorder.  His suspiciousness and blaming did not 
appear to have an underlying delusional basis.  No flight of 
ideas was present.  There was no loosening of associations.  
He appeared to worry in a semi-obsessive fashion.  No 
compulsive rituals were elicited.  The veteran was oriented 
times three, with adequate memory and concentration.  Sleep 
disturbance was minimal.  

The diagnoses were generalized anxiety disorder and 
dysthymia.  The Global Assessment of Functioning score was 
50.  The examiner commented that the veteran appeared to be 
showing some later life exacerbation of his service-connected 
anxiety in that he had been forced to slow down and been 
deprived to some extent of the defense of keeping busy to 
control his anxious thoughts.  There were some areas of good 
functioning.  He added that, compared to the previous VA 
psychiatric examination, there was a slight increase in the 
level of social and industrial impairment, specifically 
attributable to anxiety.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 71 to 80 indicates, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Global Assessment of 
Functioning scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
Global Assessment of Functioning score of 41-50 indicates 
serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a Global Assessment of Functioning score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a Global Assessment of Functioning score is not 
determinative by itself.

A.  A rating in excess of 30 percent prior to January 19, 
2000

As noted above, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
disability in January 2000.  Based on VA outpatient treatment 
records, the RO initially assigned a 30 percent evaluation, 
effective October 12, 1999.  Subsequently, the RO increased 
the rating to 50 percent, effective January 19, 2000.  

The VA outpatient treatment records demonstrate that the 
veteran was seen periodically during 1999 for mental status 
evaluations.  These treatment records fail to demonstrate 
that he had impaired judgment or more than occasional panic 
attacks.  The Board concedes that he was anxious and 
depressed.  It was indicated in October 199 that he was not 
so much depressed, but more concerned about his health.  It 
is significant to point out that he did not exhibit manic 
behavior and he generally slept at least six hours per night.  
The Global Assessment of Functioning scores ranged from 55 to 
60, consistent with no more than moderate symptoms.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his psychiatric 
disability.  In contrast, the Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's assertions.  As such, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for anxiety prior to January 19, 2000.  

B.  A rating in excess of 50 percent, from January 19, 2000

The veteran also asserts that a rating in excess of 50 
percent is warranted from January 19, 2000.  The Board notes 
that extensive VA outpatient treatment records reflect that 
the veteran was seen on many occasions for his service-
connected psychiatric disability.  These disclose that the 
veteran had occasional panic attacks, some paranoia and 
depression.  He was then examined by the VA, and based on the 
findings at that time and the evidence of record, the RO 
increased the evaluation assigned for anxiety to 50 percent.  
The veteran continues to argue that a higher rating is 
appropriate.  

In order to warrant a higher rating, the evidence must 
demonstrate near continuous panic or depression, suicidal 
ideation, impairment in judgment and obsessional rituals.  
There is no clinical evidence that the veteran has neglected 
his hygiene or appearance.  The recent examination revealed 
that he was fully oriented and had no impairment in his 
memory or concentration.  In short, the Board observes that 
the clinical evidence fails to show that the veteran has the 
symptoms required for a higher rating.  The Board finds that 
the clinical evidence is of greater probative value than the 
veteran's statements regarding the severity of his anxiety.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating for 
anxiety.  

C.  Extraschedular consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

A rating in excess of 30 percent for anxiety prior to January 
19, 2000 is denied.  

A rating in excess of 50 percent for anxiety from January 19, 
2000 is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


